Title: From George Washington to Gustavus Scott, 12 June 1797
From: Washington, George
To: Scott, Gustavus



Dear Sir
Mount Vernon 12th June 1797

Encouraged by your ⟨former⟩ kindness, I take the liberty of sen⟨ding⟩ another letter of Messrs Reed a⟨nd Ford⟩ on the subject of the Share⟨s, due from them⟩ to me, in the Bank of Co⟨lumbia; and to re⟩quest the favour of you to ⟨enquire of Mr⟩ Smith, or at the said Bank, ⟨if any effici⟩ent measures are in train ⟨for trans⟩fering the remaining twenty n⟨ine shares⟩ to me, agreeably to their obligatio⟨n⟩.
Your information on this head when you are at leisure will much oblige—Dear Sir Your Obedient Hble Ser.

Go: Washington

